Citation Nr: 1449080	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-27 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Eligibility for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Appellant had active service from March 25, 1975, to April 22, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that denied pension benefits because the Veteran had less than 90 days of active service.  The Appellant submitted a letter May 7, 2004, requesting 'reconsideration' of the decision as to pension, arguing that he was discharged due to a right leg disability incurred in the line of duty.  

In an August 2004 rating decision, the RO denied a claim to reopen a claim for service connection for right leg disability that had been initially denied in 1975.  Thereafter, the RO issued an administrative decision letter in August 2004 again denying the claim for non-service-connected pension on the basis that Appellant was not discharged from service with a service-connected disability.  

The Appellant appealed the issue of service connection for right leg disability.  

In a July 2009 decision, the Board denied the issue of service connection for right leg disability and remanded the issue of entitlement to non-service-connected pension benefits, noting that the Appellant's May 2004 response was in fact a timely notice of disagreement with the denial of pension in April 2004.  It directed that the RO issue a statement of the case (SOC) in accordance with 38 C.F.R. § 19.29.  

The RO issued the SOC as to the issue of non-service-connected pension benefits in May 2010.  The Veteran perfected an appeal of this issue.  

In April 2012, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of the hearing is of record.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.


FINDINGS OF FACT

1.  The Veteran was a member of the United States Marine Corps Reserves from March 25, 1975, to April 22, 1975. 

2.  The Veteran's active service did not total at least 90 days.

3.  The Veteran was not discharged or released from wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability. 


CONCLUSION OF LAW

The Veteran does not have qualifying service for pension benefits, and his claim for non-service-connected pension benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521(j) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

As will be explained below, there is no legal basis upon which the benefits may be awarded and the Veteran's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Non-service-connected Pension - Laws and Regulations 

VA will pay a pension to each veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his own misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2002). 

In pertinent part, eligibility for a pension may be established by a veteran having active duty service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2013). 

Thus, eligibility for VA pension benefits requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) (non-service-connected pension benefits are payable to a veteran who served for 90 days or more during a period of war).  Non-service-connected pension benefits may be awarded if the claimant served less than 90 days during a period of war and was discharged or released from service for a service-connected disability. 

"Periods of war" are defined by VA regulations to include the Vietnam Era (February 28, 1961 through May 7, 1975).  The Veteran's military service was during the Vietnam Era.  38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. § 3.2(f) . The Veteran is not service-connected for any disabilities.  The Board notes that the claim for service connection for right leg disability was denied by the Board in December 2010.

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  The term "active duty" means full time duty in the Armed Forces, other than ACDUTRA. 38 U.S.C.A. § 101 (21)(A). 

Qualifying service for a non-service-connected pension is the total period of active service, exclusive of time spent on furlough, on unpaid absence without leave (AWOL), under arrest without acquittal, in desertion, or while undergoing sentence of court martial.  See 38 C.F.R. § 3.15.  It does not include inactive Reserve service. 

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Eligibility for Non-service-connected Pension

The Veteran seeks entitlement to a non-service-connected pension.  He argues that although his service dates are not in dispute, he should be awarded pension benefits.  At his hearing, he expressed his general displeasure and disagreement with the laws which preclude him from receiving this benefit.  

The threshold issue in this case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements must then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further or address any other issue. 

The Veteran's DD 214 reflects the aforementioned dates of active service, totaling 28 days.  It also indicates that he had 11 days of prior inactive service.  

Therefore, it is clear that the Veteran had 28 days of active service, and the remainder was inactive service.  The Board is obligated to accept the service department's verified dates of service as accurate.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Therefore, the Board finds the service department records to be of greater probative value than the Veteran's assertions concerning his military status and must find that he did not serve on active duty for 90 days for consideration for a non-service-connected pension.  










[CONTINUED ON NEXT PAGE]





In Sabonis v. Brown, the United States Court of Appeals for Veterans Claims held that in cases in which the law is dispositive a claim for entitlement to VA benefits should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) at 430.  As the Appellant does not have the requisite 90 days of active service during a period of war, the provisions of 38 U.S.C.A. §§ 101(29) and 1521, as well as, 38 C.F.R. §§ 3.2 and 3.3 preclude eligibility to non-service-connected pension benefits.  Accordingly, the claim must be denied based on a lack of entitlement under the law.


ORDER

Eligibility for non-service-connected pension benefits is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


